Citation Nr: 0609411	
Decision Date: 03/31/06    Archive Date: 04/07/06

DOCKET NO.  04-34 515	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.  Entitlement to an increased disability rating for 
inguinal hernia, currently evaluated as 30 percent.

2.  Entitlement to a total disability rating based upon 
individual unemployability due to a service-connected 
disability (TDIU).

REPRESENTATION

Appellant represented by:	North Carolina Division of 
Veterans Affairs


ATTORNEY FOR THE BOARD

D. Johnson, Associate Counsel



INTRODUCTION

The veteran had active military service from June 1977 to 
December 1982.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal of a March 2002 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Winston-
Salem, North Carolina, which continued a 30 percent 
disability rating for the veteran's inguinal hernia and 
denied his request for individual unemployability (TDIU).  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.

REMAND

The Veterans Claims Assistance Act of 2000 (VCAA) is 
applicable to this appeal.  To implement the provisions of 
the law, the VA promulgated regulations codified at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a)).  The Act and 
implementing regulations provides that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim but is not required to provide assistance to a claimant 
if there is no reasonable possibility that such assistance 
would aid in substantiating the claim.  It also includes new 
notification provisions. 

During the pendency of this appeal, on March 3, 2006, the 
United States Court of Appeals for Veterans Claims (Court) 
issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, Nos. 01-1917 and 02-1506.  This 
decision held that the VCAA notice requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
five elements of an increased rating claim, including claims 
for TDIU, and the effective date of an award.  Because this 
case is being remanded for other procedural matters, the RO 
now has the opportunity to correct any defects in VCAA 
notices previously provided the veteran.

The Board finds due process considerations require that this 
case be remanded to the RO.  On the veteran's VA Form 1-9, 
Substantive Appeal, dated in September 2004, he requested a 
hearing at a local VA office, before a Veterans Law Judge 
(formerly referred to as a "Member of the Board").  To 
date, no hearing has been scheduled and there is no 
indication that the veteran has withdrawn his request or 
otherwise waived his right to a hearing before a Veterans Law 
Judge.  Hence, the hearing must be scheduled by the RO.  See 
38 C.F.R. § 20.700 (2005).  

While the Board regrets that further remand of these matters 
will further delay an appellate decision, this case is 
REMANDED for the following actions:
      
1.  Please send the veteran a corrective 
VCAA notice under 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b), that includes 
an explanation as to the information or 
evidence needed to establish a disability 
rating and effective date for the 
claims(s) on appeal, as outlined by the 
Court in Dingess/Hartman v. Nicholson, 
Nos. 01-1917 and 02-1506 (U.S. Vet. App. 
Mar. 3, 2006).  

2.  The RO should schedule the veteran 
for a hearing before a Veterans Law Judge 
in accordance with applicable procedures.  
He should be notified of the date and 
time of the hearing in accordance with 38 
C.F.R. § 20.704(b) (2005).  If he desires 
to withdraw the request for the hearing, 
he must do so in writing to the RO.  

Once the hearing is conducted the matter should be returned 
to the Board in accordance with applicable provisions.  The 
purpose of this REMAND is to afford due process; it is not 
the Board's intent to imply whether the benefits requested 
should be granted or denied.  The veteran need take no action 
until otherwise notified, but he may furnish additional 
evidence and/or argument during the appropriate time frame.  
See Kutscherousky v. West, 12 Vet. App. 369 (1999); Colon v. 
Brown, 9 Vet. App. 104, 108 (1996); Booth v. Brown, 8 Vet. 
App. 109 (1995); Quarles v. Derwinski, 3 Vet. App. 129, 141 
(1992).  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).




 
 
 
 

